Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		In the claims:
			In claim 1, line 3, delete “the array” and insert therefore - - an array- - .

	The above amendment was needed to correct a typographical error, where independent claim 1 recites “the array” without positively reciting an array prior to its use in the claim, and such a change would mimic the language set forth in the other independent claims 9 and 16, therefore it is considered this was an obvious typographical error, and applicant’s intended to positively recite “an array”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH